DETAILED ACTION
This action is pursuant to the claims filed on 01/21/2021. Claims 1-17 are pending. A final action on the merits of claims 1-17 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment to the claims are acknowledged and entered accordingly. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8-13, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menkes (U.S. Patent No. 6,201,982) in view of Levendowski (U.S. PGPub No. 2002/0029005) and in further view of Nakashima (U.S. PGPub No. 2014/0081116).
Regarding claim 1, Menkes teaches of an electroencephalogram electrode (Fig. 1 electrode 10) comprising a conductive gel (Fig. 3, gel 21 in sponge 20); a bottom portion (Modified Fig 2 below) on which a connection member is placed (Fig. 3, silver/ silver chloride layers 35/36 of lower portion 26 is placed on bottom portion), the connection member which is configured to supply a biological signal that is acquired from a subject through the conductive gel, to an external apparatus (Col. 6 lines 12-18); an annular wall (Modified Fig 2, annular wall of cap 11) which annularly extends from the bottom portion in a contact direction with the subject (Modified Fig 2, annular wall of cap 11 extends from the bottom portion in a contact direction); a plurality of barb (Fig. 1 and 3 grabbing elements 12) which are disposed in a holding space for the conductive gel that is located inside the annular wall (Fig. 3, sponge 20 and grabbing elements 12 located within wall of cap 11) and which elongates from the bottom portion in the contact direction with respect to the subject (Fig. 1 and 3, projections 12 of the grabbing elements).

    PNG
    media_image1.png
    560
    549
    media_image1.png
    Greyscale

Menkes fails to explicitly teach wherein the barb members are configured to hold the conductive gel that is interposed among the plurality of barb members.
In related EEG electrode prior art, Levendowski teaches a similar EEG electrode (see Fig 12) wherein a similar plurality of barb members (Fig 12 and 15, resilient fingers 164) are configured to hold the conductive gel that is interposed among the plurality of barb members (Fig 15, resilient fingers 164 holding conductive gel 172). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the barb members of Menkes in view of Levendowski to incorporate the barb members configured to hold the conductive gel as taught by Levendowski. Doing so would have advantageously provided a seal and protection of the conductive gel when the electrode is not placed against a patient’s scalp and would also provide additional comfort to the user and improve EEG signal acquisition ([0065]).
Menkes/Levendowski fail to explicitly teach wherein the annular wall is configured to bend toward an outside of the electroencephalogram electrode when the electroencephalogram electrode is attached to the subject.
In related EEG electrode prior art, Nakashima teaches a similar electrode (Fig 8a-b electrode 200) wherein a similar annular wall (cover portion 202a) is configured to bend toward an outside of the electroencephalogram electrode when the electroencephalogram electrode is attached to the subject 
Regarding claim 2, the Menkes/Levendowski/Nakashima combination teaches the device of claim 1 above.
The first embodiment (Fig 3) of Menkes fails to teach wherein the annular wall includes a slit which elongates from the contact direction with respect to the subject toward the bottom position.
However, a second embodiment of Menkes (Fig 8) teaches wherein the annular wall includes a slit which elongates from the contact direction with respect to the subject toward the bottom position (Fig 8 serrations 54). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first embodiment of Menkes in view of Levendowski, Nakashima and the second embodiment of Menkes to incorporate the slit on the annular wall to arrive at the device of claim 2. Providing the slits would allow for the plurality of barb members to be accepted within the slits during use (Col 8 lines 40-49).
Regarding claim 3, Menkes further teaches wherein a height of the plurality of barb members is larger than a height of the annular wall (Figs 1 and 3, barb members 19 have projections 12 that project past annular wall of cap 11; thus the barb members have a larger height than the annular wall).
Regarding claims 4 and 12, in view of the combination of claim 1 above.
Nakashima teaches a similar electrode (Fig 8a-b electrode 200) wherein a similar annular wall (cover portion 202a) is configured by a sponge and has a shape which is caused to bend by pressurization (Fig 8b showing compressed shape of wall 202a; [0074] wall 202a deforms similarly to a sponge). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the annular wall 
Regarding claim 5, in view of the combination of claim 1 above,
Menkes fails to teach wherein the annular wall, barb members, and bottom portion are configured by a conductive material.
However, a second embodiment of Menkes teaches wherein a similar barb members (Fig 17 tines 202), bottom portion and annular wall (Fig 17, interpreted similarly to modified Fig 2 above) may entirely be comprised of conductive materials (Col 12 lines 12-15). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Menkes in view of Levendowski, Nakashima, and a second embodiment of Menkes to incorporate the barb members, bottom portion, and annular wall with a conductive material. Doing so would be a simple substitution of one known EEG electrode configuration (Fig 3, non-conductive annular wall, bottom portion, and barbs) for another well-known EEG electrode configuration (Col 12 lines 12-15, same structures may be conductive “in conjunction with Fig 3”) to yield the predictable result of EEG electrodes configured to acquire EEG signals from a subject.
Regarding claim 6, Menkes further teaches wherein the conductive material is a conductive carbon resin (Col 6 lines 19-22).
Regarding claim 8, Menkes further teaches wherein the annular wall, the barb members, and the bottom portion are configured by a non-conductive material (Modified .
Regarding claim 9, in view of the combination of claim 1 above, Menkes further teaches wherein the annular wall has a step-like shape (Fig 2 and 3, cap 11 has a step-like shape).
Menkes fails to teach wherein the step-like shape is foldable.
Nakashima teaches a similar electrode (Fig 8a-b electrode 200) wherein a similar annular wall with step-like shape (cover portion 202a) foldable (Fig 8b showing compressed shape of wall 202a; [0074] wall 202a deforms similarly to a sponge). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the annular wall of Menkes in view of Levendowski and Nakashima to incorporate the functions of the similar wall of Nakashima to allow the annular wall to compress. Doing so would advantageously allow for the annular wall to absorb various forces applied to the electrode to prevent the forces from being absorbed by the subject and causing discomfort ([0075]).
Regarding claim 10, Menkes further teaches wherein the annular wall has a shape which is outward flared (Fig 3 cap 11 has an outward flare).
Regarding claim 11, Menkes further teaches wherein the bottom portion includes a projection (Modified Fig 2, plunger 13 projects from bottom portion).
Regarding claim 13, in view of the combination of claim 12 above, Menkes further teaches wherein the plurality of barb members elongate from the bottom portion toward the contact direction with respect to the subject, and have a configuration which is outward flared 
Regarding claim 15, Menkes teaches an electroencephalogram electrode (Fig. 1 electrode 10) comprising: a bottom portion (Fig 3 lower portion 26 of plunger 13) on which a connection member is placed (Fig. 3, silver/ silver chloride layers 35/36 on lower portion 26), the connection member which is configured to supply a biological signal that is acquired from a subjection through the conductive gel, to an external apparatus (Col. 6 lines 12-14), an annular wall (Fig 3 cap 11) which annularly extends from the bottom portion in a contact direction with the subject (Fig. 1 lower and upper portion 98 and 99 of cap 11), a plurality of barb members (Fig. 1 grabbing element 12) which are disposed in a holding space for the conductive gel that is located inside the annular wall (Fig. 3, barb members 12 located in holding space of gel between annular wall of cap 11) and which elongates from the bottom portion in the contact direction with respect to the subject (Fig. 1 grabbing element 12 elongates towards subject).
Menkes fails to explicitly teach wherein the barb members are configured to hold the conductive gel that is interposed among the plurality of barb members.
In related EEG electrode prior art, Levendowski teaches a similar EEG electrode (see Fig 12) wherein a similar plurality of barb members (Fig 12 and 15, resilient fingers 164) are configured to hold the conductive gel that is interposed among the plurality of barb members (Fig 15, resilient fingers 164 holding conductive gel 172). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the barb members of Menkes in view of Levendowski to incorporate the barb members configured to hold the conductive gel as taught by Levendowski to arrive at the device of claim 15. Doing so would have advantageously provided a seal and protection of 
Menkes/Levendowski fail to explicitly teach wherein the annular wall is configured to bend toward an outside of the electroencephalogram electrode when the electroencephalogram electrode is attached to the subject.
In related EEG electrode prior art, Nakashima teaches a similar electrode (Fig 8a-b electrode 200) wherein a similar annular wall (cover portion 202a) is configured to bend toward an outside of the electroencephalogram electrode when the electroencephalogram electrode is attached to the subject (Fig 8b showing compressed shape of wall 202a bending in the vertical direction towards an outside surface of the electrode 200; [0074] wall 202a deforms similarly to a sponge). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the annular wall of Menkes in view of Levendowski and Nakashima to incorporate the bending capability to the entire cap of Menkes to allow the annular wall to bend towards an outside of the electrode during use to arrive at the device of claim 15. Doing so would advantageously allow for the annular wall to absorb various forces applied to the electrode during use to prevent those same forces from being absorbed by the subject and causing discomfort ([0075]).
Regarding claims 16-17, in view of the combination of claims 1 and 15 above, 
Levendowski further teaches wherein the plurality of barb members fix the conductive gel in a hooking manner (Fig 15, resilient fingers 164 fix the conductive gel 172 in place in a hooking manner; Examiner notes “hooking manner” is interpreted to read in view of the Merriam-Webster definition of hook: “a curved or bent device for catching, holding, or pulling”). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menkes in view of Levendowski, in view of Nakashima as applied to claim 1, and in further view of Monter (U.S. Patent No. 3,976,055).
Regarding claim 7, in view of the combination of claim 5 above,
Menkes/Levendowski/Nakashima fail to teach wherein the conductive material is produced by mixing a conductive carbon resin with silver or silver/chloride powder.
In related electrode prior art, Monter teaches a conductive material formed of a conductive carbon resin mixed with a silver powder (Col 10 lines 25-50; Table V). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conductive material of Menkes in view of Levendowski, Nakashima, and Monter to incorporate the conductive material of Monter formed by a conductive carbon resin mixed with a silver powder to arrive at the device of claim 7. Doing so would be a simple substitution of one well-known conductive material for another well-known conductive material to yield the predictable result of a conductive coating capable of acquiring electrical signals from a subject.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menkes in view of Levendowski, in view of Nakashima as applied to claim 12, and in further view of Williams (U.S. PGPub No. 2004/0030258).
Regarding claim 14, in view of the combination of claim 12 above, Menkes further teaches wherein the plurality of barb members are formed from thermoplastic polyurethane or similar material (Col 6 lines 5-8).
Menkes/Levendowski/Nakashima fails to teach wherein the barb members are coated with a conductive material.
An alternate embodiment of Menkes further teaches wherein the plurality of barb members are coated with a conductive material (Col 12 lines 12-15). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first embodiment of Menkes in view of a second embodiment of Menkes to incorporate the conductive coating on the plurality of barb members. Doing so would be a simple substitution of one known EEG electrode configuration (Fig 3, non-conductive barbs) for another well-known EEG electrode configuration (Col 12 lines 12-15, conductive barbs) to yield the predictable result of EEG electrodes configured to acquire EEG signals from a subject.
Menkes/Levendowski/Nakashima fail to teach wherein the plurality of barb members comprise polyethylene terephthalate.
In related electrode prior art, Williams teaches an electrode wherein polyethylene terephthalate is used as a base material for its flexibility ([0057]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the barb members of Menkes in view of Levendowski, Nakashima, and .
Response to Arguments
Applicant's arguments filed 01/21/2021 have been fully considered but they are not persuasive. 
On pages 6-8 of the remarks, the applicant argues that Menkes, Levendowski, and Nakashima fail to teach an annular wall “configured to bend toward an outside of the electroencephalogram electrode when the electroencephalogram electrode is attached to the subject.” The applicant cites Figure 8A-B of Nakashima as evidence that the annular wall fails to bend toward an outside of the electrode because the annular wall is only configured to bend in the vertical direction. However, the examiner notes the limitation recites “configured to bend toward an outside of the electroencephalogram electrode”. The examiner agrees that the annular wall of Nakashima is only configured to bend in the vertical direction, however said vertical direction of Nakashima is toward an outside of the electroencephalogram electrode. Figures 8A-B disclose the cover portion 202a being configured to bend toward an outside of the electrode 200 (i.e., toward the outer surface of engagement portion 202c). The examiner’s interpretation of this limitation is further supported by the definition of ‘outside’ (noun) defined by the Merriam-Webster Dictionary as “an outer side or surface”. As such, these arguments are unpersuasive. 
The arguments regarding independent claim 15 and dependent claims 2-14 and 16-17 are equally unpersuasive for the reasons stated above. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/A.Z.M./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794